   Case: 4:20-cv-01938-MTS Doc. #: 7 Filed: 05/06/21 Page: 1 of 1 PageID #: 22




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                 )
                  Plaintiff,                     )
                                                 )
          v.                                     )          No. 4:20 CV 1938 MTS
                                                 )
 ERDCC, et al.,                                  )
                                                 )
                  Defendants.                    )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

When the Court dismissed this action, it certified in writing that an appeal would not be taken in

good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on appeal

Doc. [6] is DENIED.

       Dated this 6th day of May, 2021.




                                                 MATTHEW T. SCHELP
                                                 UNITED STATES DISTRICT JUDGE
